Investment Company Act Registration No. 811-04010 Securities Act Registration No. 002-90810 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No.£ Post-Effective Amendment No. 44 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 45 (Check appropriate box or boxes) OCM MUTUAL FUND (Exact name of registrant as specified in charter) 1536 Holmes Street Livermore, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(925) 455-0802 Gregory M. Orrell Orrell Capital Management, Inc. 1536 Holmes Street Livermore, California 94550 (Name and address of Agent for Service) Approximate date of proposed public offering:As soon as practicable after the effective date of the registration statement. It is proposed that this filing become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) T 60 days after filing pursuant to paragraph (a)(1) £on (date) pursuant to paragraph (a)(1) of rule 485 £75 days after filing pursuant to paragraph (a)(2) £on (date)pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: £ This post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE This Post-Effective Amendment No. 44 to the Registration Statement of OCM Mutual Fund is being filed for the purpose of conforming the OCM Gold Fund’s Prospectus to the summary prospectus rules adopted in Release No. 33-8998 (January 13, 2009), and to add a new Advisors Class for the OCM Gold Fund. P R O S P E C T U S March 30, 2010 (Ticker Symbol Investor Class: OCMGX) (Ticker Symbol Advisor Class: ) The OCM Gold Fund is the sole portfolio of the OCM Mutual Fund and is advised by Orrell Capital Management, Inc. The Fund has two classes of shares, Investor Class and Advisor Class.The Classes differ only in their ongoing fees and investment eligibility requirements. Please read this Prospectus and keep it for future reference.
